DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The crossed out references on the IDS are not considered because the publication dates listed on the IDS do not match the actual publication dates of the references.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first vibration component coupled to a plurality of second vibration reduction components, and the second vibration reduction components connected in series must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph [0029] the phrase “frequencies above 2*n/rev” should be “frequencies below 2*n/rev”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: it is unclear as to what is meant by not coinciding with rotor harmonics as recited in claims 5, 11, and 19, as the phrase “coincide” does not appear in the disclosure.
Appropriate correction is required.
Claim Objections
Claims 3, 9, and 17 are objected to because of the following informalities:  
In claims 3, 9, and 17, the claim must end in a period.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tuned vibration reduction component in claims 1, 7, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound periodic strut, does not reasonably provide enablement for any other component for tuned vibration reduction.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to isolate vibrations in the recited manner with any other component than the compound periodic strut of the invention commensurate in scope with these claims. 
The amount of direction provided by the inventor only conveys to one having ordinary skill in the art the ability to isolate vibrations using the liquid inertia vibration element with two compound periodic struts.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure lacks any direction by the applicant to use any other component for vibration isolation.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the vibration components connected to a LIVE element or the rotor system, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  As claimed, the actuators are not connected to anything in the rotor system, which is required for vibration isolation.
Claims 6, 12-13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The first vibration component coupled to a plurality of second vibration reduction components, and the second vibration reduction components connected in series are not discussed in the original disclosure.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, and 14 the phrase “LIVE system” is unclear if the claim requires a LIVE element, as none of the claims recite a LIVE component of the LIVE system.  The claims will be interpreted as a LIVE system if it has all of the components of the LIVE system claimed.
Claims 1, 7, and 14 recite the limitation "rev" throughout the claims.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 7, and 14 recite the phrase “vibratory isolation”.  The claim is unclear as to the source of the vibration.
Claims 5, 11, and 19 recite the limitation "rotor harmonics" in line 2 of the claims.  It is unclear if the rotor is the same or different from the previously recited rotor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Girard et al. (US 5,316,240).
In re. claim 1, Girard teaches a liquid inertia vibration elimination ("LIVE") system for a rotor system having n number of blades, comprising: a first tuned vibration reduction component (8) configured to provide a maximum vibratory isolation at a frequency below 2*n/rev (used for static and quasi-static forces (col. 6, ln. 63-67), which are forces below the fundamental frequency bΩ, or n/rev, (col. 2, ln. 9-14) ; and a second tuned vibration reduction component (9) configured to provide a maximum vibratory isolation at a frequency above 3*n/rev (for canceling frequencies at kbΩ, where k is an integer from 1 to infinity) (col. 6, ln. 67-col. 7, ln. 16).
In re. claim 7, Girard teaches a rotorcraft (1), comprising: a rotor system (2) comprising n number of blades (b represents the number of blades) (col. 1, ln. 54-57); a fuselage (5); and a liquid inertia vibration elimination ("LIVE") system, comprising: a first tuned vibration reduction component (8) configured to provide a maximum vibratory isolation at a frequency below 2*n/rev (used for static and quasi-static forces (col. 6, ln. 63-67), which are forces below the fundamental frequency bΩ, or n/rev, (col. 2, ln. 9-14) ; and a second tuned vibration reduction component (9) configured to provide a maximum vibratory isolation at a frequency above 3*n/rev (for canceling frequencies at kbΩ, where k is an integer from 1 to infinity) (col. 6, ln. 67-col. 7, ln. 16).
In re. claim 14, Girard teaches a method of reducing vibration, comprising: providing a rotor system (2) comprising n number of blades (b represents the number of blades) (col. 1, ln. 54-57); providing an isolated component (fuselage (5)); connecting the rotor system to the isolated component using a liquid inertia vibration elimination ("LIVE") system, comprising: a first tuned vibration reduction component (8) configured to provide a maximum vibratory isolation at a frequency below 2*n/rev (used for static and quasi-static forces (col. 6, ln. 63-67), which are forces below the fundamental frequency bΩ, or n/rev, (col. 2, ln. 9-14) ; and a second tuned vibration reduction component (9) configured to provide a maximum vibratory isolation at a frequency above 3*n/rev (for canceling frequencies at kbΩ, where k is an integer from 1 to infinity) (col. 6, ln. 67-col. 7, ln. 16).
In re. claims 2, 8, and 16, Girard teaches the second tuned vibration reduction component comprises a compound periodic strut (i.e. actuator (9) has multiple components (compound) and responds to periodic excitation based on frequencies kbΩ).
In re. claims 3, 9, and 17, Girard teaches the second tuned vibration reduction component is configured to be tunable during operation (by solenoid (13)) (col. 6, ln. 39-48)
In re. claims 5, 11, and 19, Girard teaches a resonance of the second tuned vibration reduction component is selected to not coincide with rotor harmonics (e.g. doesn’t coincide with tail rotor harmonics).
In re. claims 6, 12, and 20 Girard teaches the first tuned vibration reduction component is coupled to a plurality of the second tuned vibration reduction components (multiple second components (9) in linking elements (7)) (fig. 4).
In re. claim 15, Girard teaches the method of claim 14, wherein the isolated component comprises a fuselage (5).
Allowable Subject Matter
Claims 4, 10, 13, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647